Name: 82/390/EEC: Commission Decision of 28 May 1982 approving the plan presented by the Italian Republic for the eradication of African swine fever and the restructuring of pig rearing in Sardinia (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  environmental policy;  means of agricultural production;  regions of EU Member States
 Date Published: 1982-06-16

 Avis juridique important|31982D039082/390/EEC: Commission Decision of 28 May 1982 approving the plan presented by the Italian Republic for the eradication of African swine fever and the restructuring of pig rearing in Sardinia (Only the Italian text is authentic) Official Journal L 169 , 16/06/1982 P. 0032 - 0032*****COMMISSION DECISION of 28 May 1982 approving the plan presented by the Italian Republic for the eradication of African swine fever and the restructuring of pig rearing in Sardinia (Only the Italian text is authentic) (82/390/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 80/1097/EEC of 11 November 1980 on financial aid from the Community for the eradication of African swine fever in Sardinia (1), and in particular Article 3 thereof, Whereas, by letters of 16 March and 7 July 1981, supplemented by letters on 3 December 1981, 12 January 1982 and 8 February 1982, Italy has communicated to the Commission a plan for the eradication of African swine fever and the restructuring of pig rearing in Sardinia; Whereas the plan has been examined and, taking into account the amendments and clarifications provided by the Italian delegation, found to comply with Decision 80/1097/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the EAGGF Committee and the Standing Committee on Agricultural Structures have been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Italy for the eradication of African swine fever and the restructuring of pig rearing in Sardinia is hereby approved. Article 2 Italy shall bring into force before 1 January 1982 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 28 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 8.